       Case 4:19-cv-00111-JST Document 49-1 Filed 01/27/20 Page 1 of 2



 1   ANTHONY J WEIBELL, State Bar No. 238850
     JAMIE Y. OTTO, State Bar No. 295099
 2   KELLY M. KNOLL, State Bar No. 305579
     WILSON SONSINI GOODRICH & ROSATI
 3   Professional Corporation
     650 Page Mill Road
 4   Palo Alto, CA 94304-1050
     Telephone: (650) 493-9300
 5   Facsimile: (650) 565-5100
     Email: aweibell@wsgr.com; jotto@wsgr.; kknoll@wsgr.com
 6
     Attorneys for Defendant
 7   TEESPRING, INC.

 8                               UNITED STATES DISTRICT COURT

 9                              NORTHERN DISTRICT OF CALIFORNIA

10                                     OAKLAND DIVISION

11

12   ATARI INTERACTIVE, INC.,                         Case No. 4:19-cv-00111-JST

13                 Plaintiff,                         [PROPOSED] ORDER RE NOTICE
                                                      OF MOTION AND MOTION TO
14          v.                                        WITHDRAWAL AS OF COUNSEL
                                                      FOR DEFENDANT TEESPRING,
15   TEESPRING, INC.,                                 INC.

16                 Defendant.                         Judge: Hon. Jon S. Tigar

17

18

19

20

21

22

23

24

25

26

27

28


     [PROPOSED] ORDER PERMITTING                -1-                CASE NO.: 4:19-CV-00111-JST
     WITHDRAWAL OF COUNSEL
       Case 4:19-cv-00111-JST Document 49-1 Filed 01/27/20 Page 2 of 2



 1           The Court hereby orders that Anthony J Weibell, Jamie Y. Otto, and Kelly M. Knoll of

 2   Wilson Sonsini Goodrich & Rosati P.C. be permitted to withdraw as counsel of record. The

 3   Court’s ECF system shall be updated to reflect these changes.

 4

 5           IT IS SO ORDERED.

 6

 7   Date:
                                                           HONORABLE JON S. TIGAR
 8                                                         UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     [PROPOSED] ORDER PERMITTING                     -2-              CASE NO.: 4:19-CV-00111-JST
     WITHDRAWAL OF COUNSEL
